11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Robert Hardy Falk
            Appellant
Vs.                  No. 11-03-00050-CV – Appeal from Dallas County
Patricia Stampley
            Appellee
 
            Robert Hardy Falk has filed in this court an agreed motion to dismiss his appeal.  Falk states
that Patricia Stampley and he have settled the dispute which gave rise to this appeal.  The motion is
granted.  TEX.R.APP.P. 42.1.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
November 20, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.